By the Coukt.
The ruling of the court as to damages seems to have been in precise accordance with the stipulations of the defendant that at the expiration of the year he would take back all the stock which the plaintiff had in his hands remaining unsold, and pay him therefor the whole amount, both principal and interest, which the stock had then cost the plaintiff. This accords with the doctrine laid down in Thompson v. Alger, 12 Met. 443. The original relation of the parties at the time the contract was made had changed. The plaintiff had parted with his money on the faith of the defendant’s agreement to repay it at the expiration of the year. Unless he recovers principal and interest paid by him, he fails to get an indemnity for the defendant’s breach of his contract. Exceptions overruled.